In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00318-CR


                        BRANDI NICOLE WEST, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                             On Appeal from the County Court
                                 Ochiltree County, Texas
                Trial Court No. 19,805, Honorable Earl McKinley, Presiding

                                    January 6, 2014

                  OPINION ON ABATEMENT AND REMAND
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Brandi Nicole West, filed notice of appeal from an order revoking her

community supervision for the offense of driving while intoxicated—second, and

sentence of 30 days incarceration in the Ochiltree County Jail. The appellate court clerk

received and filed the trial court clerk=s record on September 26, 2013. The official

court reporter filed the reporter’s record with the appellate court clerk on October 15.

Consequently, appellant’s brief was due to be filed on or before November 14. On

November 21, this Court sent appellant notice that her brief was past due. In that letter,
this Court informed appellant that, if she failed to file her brief by December 2, the

appeal would be abated and the cause remanded to the trial court without further notice.

To date, appellant has not filed her brief nor responded to our November 21

correspondence.


      Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2).     The clerk’s record reflects that the trial court has

appointed Bruce Roberson to represent appellant on appeal. Upon remand, we direct

the trial court to take such steps as it finds necessary to determine:        (1) whether

appellant desires to prosecute this appeal; (2) if appellant desires to prosecute this

appeal, whether appellant is indigent; (3) whether present counsel for appellant has

abandoned the appeal; (4) if appellant desires to prosecute this appeal and is indigent,

whether appellant=s present counsel should be replaced; and (5) what orders, if any,

should be entered to assure the filing of appropriate notices and documentation to

dismiss appellant=s appeal if appellant does not desire to prosecute this appeal or, if

appellant desires to prosecute this appeal, to assure that the appeal will be diligently

pursued. If the trial court determines that the present attorney for appellant should be

replaced, the trial court should cause the Clerk of this Court to be furnished the name,

address, and State Bar of Texas identification number of the newly-appointed or newly-

retained attorney.


      The trial court shall execute findings of fact and conclusions of law, and shall

cause its findings, conclusions, and any necessary orders to be included in a

supplemental clerk’s record to be filed with the Clerk of this Court by February 6, 2014.



                                            2
       Appellant’s brief shall be filed with the Clerk of this Court within thirty days of the

date the supplemental record required by this order is filed.


.




                                                  Per Curiam


Do not publish.




                                              3